 90DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Central States Painting and Decorating Company is engaged in commercewithin the meaning of Section2(7) of the Act.3.Respondenthas not violated Section 8(b) (1) (A).RECOMMENDED ORDERI recommend that this complaint be dismissed in its entirety.Local 1474-1, Pipe Coverers,International Longshoremen's Asso-ciation [J.Q. H. Insulating Co., Inc., and J. Q. H. Smith, d/b/aJ.Q.H. Insulating Co.]andJohn Hill and John Downing.Cases Nos. 2-CB-3693-1 and 9-CB-3693-2.May 05, 1964DECISION AND ORDEROn February 27, 1964, Trial Examiner George L. Powell issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Decision.Thereafter, the General Counsel filed exceptions to the Trial Exam-iner's Decision and a brief in support thereof.The Respondent filedno exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, and the Respondent's failure to except, and hasalso considered the exceptions and the brief filed by the General Coun-sel urging an appropriate remedy more extensive than the one recom-mended by the Trial Examiner, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner with thefollowing modifications :ORDERUpon the entire record in these cases, and pursuant to Section 10 (e)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Local 1474-1Pipe Coverers, International Longshoremen's Association, its officers,agents, representatives, successors, and assigns, shall :147 NLRB No. 13. LOCAL 1474-1, PIPE COVERERS, ETC.911.Cease and desist from:(a)Causing or attempting to cause J. Q. H. Insulating Co., Inc.,or J. Q. H. Smith, d/b/a J. Q. H. Insulating Co., or any other contract-ing employers, to discriminate against their employees because theyhad been expelled from the Respondent for reasons other than theirfailure to pay the periodic dues and initiation fees uniformly requiredasa condition of acquiring and retaining membership in theRespondent.(b)Maintaining or giving effect to article II, sections 1 and 2, ofits collective-bargaining agreement with the said employers insofar asthe said employers may be required to terminate the employment ofan employee for his failure to pay assessments or his expulsion frommembership for reasons other than his failure to tender the periodicdues and initiation fees uniformly required as a condition of acquir-ing and retaining membership in the Respondent.(c)Maintaining or giving effect to the terms of the Trust Indentureagreement with the said employers limiting benefits thereunder tomembers of the Respondent.(d) In any other manner restraining or coercing employees in theexercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds nec-essary to effectuate the policies of the Act :(a)Notify the said employers that it has no objection to the hireof employees John Hill and John Downing.(b)Make whole employees John Hill and John Downing in themanner set forth in the section of the Trial Examiner's Decision en-titled "The Remedy."(c)Post at its office and at the office of all contracting employers,they being willing, copies of the attached notice marked "Appendix" 1Copies of such notice, to be furnished by the Regional Director forthe Second Region, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted immediately upon receiptthereof at the location of any contracting employer willing to postthe same, and be maintained by them for 60 consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words "a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order." 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL OUR MEMBERS AND TO ALL EMPLOYEES OF J. Q. H.INSULATING CO., INC. AND OTHER CONTRACTING EMPLOYERSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT attempt to cause or cause J. Q. H. Insulating Co.,Inc., and J. Q. H. Smith d/b/a. J. Q. H. Insulating Co., or anyother contracting employers, to discriminate against their employ-ees because they had been expelled from Local 1474-1, Pipe Cov-erers, International Longshoremen's Association, for reasons otherthan their failure to pay the periodic dues and initiation fees uni-formly required as a condition of acquiring and retaining mem-bership in the union.WE WILL notify J. Q. H. Insulating Co., Inc., and J. Q. H. Smithd/b/a J. Q. H. Insulating Co., and other contracting employers,that we have no objection to the employment of John Hill andJohn Downing.WE WILL NOT maintain or give effect to article II, sections 1 and2, of our collective-bargaining agreement with the said employersinsofar as the said employers may be required to terminate theemployment of an employee for his failure to pay assessments orhis-expulsion from membership for reasons other than-nonpay-ment of dues.WE WILL NOT maintain or give effect to the terms of the TrustIndenture agreement with said employers limiting the benefits'thereunder to our members only.AVE WILL make whole John Hill and John Downing for earningsthey lost as a result of their discharge on April 8, 1963, fromJ. Q. H. Insulating Co., Inc., or J. Q. H. Smith d/b/a J. Q. H.Insulating Co., until April 18, 1963, and will give them the dif-ference in their pay, in the period April 18 to May 29, 1963, be-tween what they would have earned had they been employedat the 56th Street job and what they did earn in the same periodwhile working on theShadwell,and will make. them whole forany backpay they lost -as a result of the completion,of the work ontheShadeveULon May 29, 1963, and their failure to be hired there-after-on the 56th Street job.-LOCAL 1474-1, PIPE COVERERS, INTERNATIONAL_LONGSHOREMEN'S ASSOCIATION,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title) .LOCAL 1474-1, PIPE COVERERS, ETC.93This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Fifth Floor, Squibb Building, 745 Fifth Avenue, New York,New York, Telephone No. 751-5500, if they have any questions con-cerning this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case heard before TrialExaminerGeorge L. Powell at New York, New York,on September 16 and 17, 1963,1 pursuant to a charge filed by John Hill on April8, amendedAugust 14, and by John Downing on April 8 and a consolidated com-plaint issued August 15, presentstwo issues:whether Respondent caused or at-tempted tocausethe discharge of employees Hill and Downing and whether acertain trustagreementand collective-bargaining agreement are illegal.The Re-spondent's answer denied the allegations of the consolidated complaint.For rea-sons detailed below, I answer bothquestionsin the affirmative.Upon the entire record in the case, including my observationof the witnesses,and after due consideration of oral argument made by counsel for the parties,2Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERJ.Q. H. Insulating Co., Inc., a New York corporation and J. Q. H. Smith, d/b/aJ.Q. H. Insulating Co., an individual proprietorship,3 are, and- at all times materialherein have been, affiliatedbusinesseswith common ownership, directors, and op-erators and constitute a single integrated business enterprise, herein called the Em-ployer.The Employerhas maintainedhis principal officeand place of businessin Brooklyn, New York, and at various jobsites in the State of New York where itis engaged in installingmarine insulation and in performing related services.TheEmployer annuallyreceivesdirectly from outside the State of New York over$50,000 worthofmaterialsand annually performsservices valued in- excess of$50,000 for variousenterprisesin States 'other than New York Further, the ^ Em-ployer annually furnished servicesin excessof $500,000, which services had a sub-stantial impact on the national defense.On these facts I find that the Employerisand has been at all times material herein an employer engaged in commercewithin themeaningof Section 2(2), (6), and (7) of the Act.II.THE. LABOR ORGANIZATION INVOLVEDI find, and it is admitted by the parties, that the Respondent,4 Local 1474-1,Pipe Coverers,InternationalLongshoremen's Association, is and hasbeen at all timesmaterial herein a labor organization within themeaningof Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. The evidenceasto the discharge of Hill and Downing1.BackgroundJohn Hill and John Downing are highly competent pipe coverers.They wereboth members of Respondentsinceit started in April 1944, until both were ex-1All dates herein refer to 1963 unless otherwise noted.2The parties did not file briefs.8The complaint was amended at the hearing to add this party.*At the bearing Respondent's counsel moved to add Employer as a Respondent on theground that any backpay liability should be shared.This was opposed by the GeneralCounsel.Ruling on the motion was reserved and is hereby denied. The General Counselhas the sole responsibility for the issuance of complaints.As the addition of Employeras a joint respondent would have the effect of amending the complaint, such additioncomes within the jurisdiction of the General Counsel to be exercised in his sound discretion. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDpelled in September 1962.When expelled, Hill was Respondent's president, whichposition he had held for 12 to 13 years.On the other hand, Downing had beensecretary for Respondent for about 15 years.Both had worked for the Employeroff and on over the years.From January 1962 until May 1962, work in the industry was not plentiful, Hilltestifying that he only received a day here and a day there in February and Marchalthough at the beginning of the year he had worked for the Employer. Both menwent to New Jersey, in the jurisdiction of Local 32 of the Asbestos Workers, andafter "shaping up" went to work for Wallace in June 1962.Downing was a foremanthere.Frank White, delegate of Respondent, sent a letter dated August 13, 1962, toHill notifying him as follows:Report for work on the Calhan located at Bethlehem Ship Yard 56 St. Brooklynfor J. Q. H. Insulating Co.On Wednesday August 15th at 8 am 1962 and ifpossible sooner.Hill did not report as ordered.He had been persuaded by Wallace to stay untilthe end of the month when reminded that Wallace gave him work when he, Hill,had no work.Hill called J. Q. H. Smith, who actively manages the Employer, toldhim his problem, and was advised by Smith to call up when finished at Wallace .5Within a month Hill received a card from White, dated September 14, 1962,notifying him he was expelled from Respondent ". . . for failure in returning towork for our contractors after duly being notified to do so."At the first meeting of Respondent on the following month both he and Downingattempted to pay White their dues.This was October 4, 1962.White refusedthe dues and refused to let them in the meeting.6Later the same month he received a letter, dated October 8, 1962, signed byfourmembers of the Respondent's executive board, includingWhite, orderinghim to "show cause at 8 a.m. on October 13th 1962 ...as to why you should notbe removed from your office as an officer of Local 1474-1 on three charges."Among the charges was the "refusal to return to work with contractors who areparties to our union agreement."Hill did not appear.Then he received a letter from White dated October 13,1962, notifying him "..that you are expelled from Local 1474-1, Pipe Coverersas per ruling rendered by Executive Committee on the above date [October 13]at your hearing on charges brought against you, that you were notified of but didnot attend and that you ignored completely.Hill sent in his dues of $20 per calendar quarter by money order by registered mailbut they were refused in each instance.The dues for October, November, andDecember, 1962, were mailed in December; those for January, February, andMarch, 1963, were mailed in March; and those for April, May, and June weremailed in June 1963.John Downing's experience with Respondent was similar to that of Hill's.Asnoted earlier, he and Hill both started work for Wallace in New Jersey at the sametime.He, like Hill, was sent a letter dated August 13, 1962, notifying him toreport to work but unlike Hill he never accepted receipt of it.But he did get a cardin September similar to Hill's that he had been expelled.Also, like Hill, he at-tempted to pay his dues on October 4, 1962, and quarterly thereafter but all at-tempts failed when their acceptance was refused.He received a letter dated October13, 1962, identical to Hill's that he was expelled from Respondent.2.Working for SmithHill testified that he and Downing finished up their work for Wallace on April 2,1963, and he telephoned Smith for work on April 7. Smith needing more men than5Hill testified that Smith told him he did not exactly need him when he first called.Smith, on the other hand, testified that he needed and wanted both Hill and Downing togo to work. I credit Smith and find Hill and Downing in fact were needed to work forRespondent.aHill credibly testified on this point as follows: "I remember Joe Berrystanding in thedoor and asking White does he want us, and White saying he don't want us, we don't be-long there."Joe Berry is the president of Respondent. LOCAL1474-1, PIPE COVERERS, ETC.'95the Respondent could supply, told them-to report to work the following morning onthe shipAlsteadon pier 15.Smith also told Hill to bring two other men, Rohm andHollywood, with whom he and -Downing had been working for Wallace.Rohmand Hollywood were also nonunion men. Pursuant to Smith's instructions,HillsDowning, Rohm, and Hollywood reported for work on theAlsteadto the snapper,doe Ortutay, who showed them what to do. Eddie Nelson, a member of Respondentas was Ortutay, was also there.They began working and Ortutay went on deck.At "about ten after eight in the morning,"according to President Berry, Ortutayand Berry were together when Berry saw Hill and Downing.Berry asked OrtutayifHill and Downing were "working here."And when Ortutay replied, "Yes," Berrytold him,"I'm going, so,I quit."Ortutay then came back to where Hill and Downing were working and told themhe had to leave the job because Hill and Downing were there .7Then Smith and his son came to where they were working where Smith told Hill"they [Respondent] are stopping all the jobs. I'm afraid they are going to, stop theone down on 56th 8 and then I'm in trouble." 9Smith then asked Ortutay to stay but was told by Ortutay, "I have to leave thejob.I'm not allowed to work here with non-union men." Smith replied,"What doyou mean, you have been working with non-union men down on 56th Street for thepast month or so."Ortutay turned to Eddie Nelson and said, "you have to come, too, you are a unionman.,,Later on that same morning Smith came back to Hill and told him he would haveto let him go because he should not jeopardize his jobs for two men.Hill told himthere were four nonunion men on the job, i.e., himself,Downing,Hollywood, andRohm, who would have to leave. Smith told him that he had spoken to Diamond,Respondent's secretary,and Berry, Respondent's president,who told him anybodycould work there but Hill and Downing.Whereupon Hill and Downing "left' andwent up to the Labor Board."The above is based primarily on the credited testimony of Hill, corroborated in byDowning and Smith.Smith credibly testified that Berry told him on the morning of April 8, thatif he did not lay off Hill and Downing"..they werepulling all the other men offthe job, and that they would lay off Bethlehem 56th Street."Smith's son, Malcolm, credibly testified that Berry and the union men left the,Alsteadand went to the 56th Street pier on the morning of April 8. Then he andhis father went to the 56th Street job where Smith told the men (Berry and Diamondwere present)to go back to the job onAlsteadas he was going to let Hill andDowning go. The men agreed and went back to work. Malcolm Smith was unableto identify any men there who worked on the 56th Street job.As this corroboratesthe testimony of Berry and Diamond,I find there was no work stoppage at the 56thStreet job on April 8, 1963.Diamond testified that Berry told him, when Berry came to the 56th Street jobwhere Diamond was working on the morning of April 8, that he (Berry) left theAlsteadbecause he did not want to work with Hill and Downing.1°Berry also told Diamond he was fired.Respondent'sdefense to the April 8 oc-currence is that Berry and Lewis, Senior, left theAlsteadbecause they were fired andnot because of any union action against Hill and Downing.I find no merit in thisdefense.It is incredible under the facts adduced.7 The timing is based upon Hill's credited testimony that"twenty to twenty-five minuteselapsed between when Ortutay showed the men what to do and went on deck until he re-turned to say he had to leave."According to Berry's testimony it would have beenwithin this 20- to 25-minute period when he told Ortutay that he, Berry, was quitting.s This, was a large job on a missile ship.9 Smith credibly testified that Frank White, Respondent's delegate,bad told him beforehe had hired Hill and Downing,that ". . if I hired them,that nobody would workwith them; he was going to take my men off the job." ".. . they were no longer in theunion and...I should not hire them."10Diamond testified.,Q. And that was the reason for his leaving [theAlstead] ?A. [Diamond]That's right. 96DECISIONSOF NATIONALLABOR RELATIONS BOARD3.CredibilityBerry was an evasive and an often confused and inconsistent witness.iiBerry testified in a manner of extreme dislike for Hill and Downing.He appearedto be so biased that I do not credit him when his testimony conflicts with that ofwitnesses for the General Counsel. I will set out one illustration of his unreliability.He testified that immediately after being "fired" on the morning of April 8 he wenthome, ran an errand, and returned to the 56th Street job around 11:30 a. In.But awitness on his own side of the case, namely, Lewis, Senior, testified that he and his sondrove Berry from theAlsteaddirectly to the 56th Street job.Their testimony cor-roborates that of other witnesses as to time and is more reliable.12 Berry is not acredible witness.n An example of his inconsistency is his testimony on direct examination, that hebrought up the names of Hill and Downing to Smith on April 8, and then on cross-examination that he did not, but that Smith did.Berry's testimony on direct examination is as follows:Q. After you left the pier [Pier 15 where the shipAlsteadwas tied up], what didyou do?-A. I went home. I packed my bag and went home.Q.Did you talk to Mr. Smith on the day that you left theAlstead?-A. The day that I leftAlstead,yes.Imet Mr. Smith coming down the pier,so he said, "where are you going?" I said, "I am going home." I said, "you got Hilland Downing up there." I said, "and I don't work with them." "Now," I said,"you can keep them on there, do what you want with them, but I'm going back to56th Street."On cross-examination Berry testified as follows:Q. Going back to theAlstead,Mr. Berry, when you left the ship and you metMr. Smith, what were your words, your exact words, if you can recall?A. He said, "I got Hill and Downing up there." I says, "I know you have, butI'm going.So long."Q.Who brought up the subject of Hill and Downing?A.He did.Walking down the dock.Q.He just all of a sudden brought up Hill and Downing?A: Oh, yes.Q. That's the first thing he said to you?A. Yes, sir, that's the first thing he said.Q. (By Mr. BERNSTEIN.) This was prior to the time th4t you told him you werewalking off the ship, is that right?A. Yes.Q. Don't you recall that on direct testimony you said that you told Mr. Smith thatyou were going home because he had Hill and Downing working on the job?A. On direct testimony I said-Q. In other words-A. There was a conversation something to that effect. The reason I went off theship is because Hill and Downing was there. There is no getting away from that.That I told you.Q. But now you are saying it was Mr. Smith who brought up their names, is thatright'A.When he came down the dock he let it be known that Hill and Downing wasthere.Q. So it wasn't you who brought up the topic?A. No, it wasn't I who brought up the topic.Q. So your statement on direct testimony wasn't correct, is that right?Mr. MIsciio [Respondent's counsel] : I don't know if that's a fair conclusion.A. I told him I wasn't going to work on the ship as long as they were there, andthat was it.12Hill and Downing place, the time of their discharge at 10:30 after Smith had talkedto Berry and Diamond and the men from pier 15 at the 56th Street job. Diamond, an-other Respondent witness, places the time Berry talked with him on April 8 at 9 a.m. "ora little after that." LOCAL 1474-1,PIPE COVERERS, ETC.97On the other hand, as it is against Smith's own interest to have testified as he did,greater weight is -attached to his testimony. In this respect let it be said that Smithis in the nature of being an unwilling participant in this matter and is not the movingor motivating party. Smith and his son testified with apparent reluctance, but beingunder oath, appeared to testify completely as to matters within their own knowledge.Itwas obvious that they would have preferred being elsewhere, but their testimonywas needed by the U.S. Government and accordingly was brought out in the usualcourse of events by the General Counsel in doing his duty.B. Conclusion -as to the April 8 occurrenceThe Act provides certain rights to employees and makes illegal certain conductby employees and labor organizations as follows:RIGHTS OF EMPLOYEESSEC. 7. Employees shall have the right to self-organization, to form, join, orassistlabor organizations, to bargain collectively through representatives oftheirown choosing, and- to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection, andshall also have the right to -refrain from any or all of such activities except to theextent that such right may be -affected by an agreement requiring membershipin a labor organization as a condition of employment as authorized in section8(a)(3).UNFAIR LABOR PRACTICESSEC. 8. (a) It shall be an unfair labor practice for an employer-******(3) by discrimination in regard to hire or tenure of employment or any termor condition of employment to encourage or discourage membership in anylabor organization .. .*******(b) It shall be an unfair labor practice for a labor organization or its agents-(1) to restrain or coerce (A) employees in the exercise of their rightsguaranteed in section 7:Provided,That this paragraph shall not impair the rightof a labor organization to prescribe its own rules with -respect to the acquisitionor retention of membership therein .. .(2) to cause or attempt to cause an'employer to discriminate against anemployee in violation of subsection (a) (3) or to discriminate against an em-ployee with respect to whom membership in such organization has been deniedor terminated on some ground other than his failure to tender the periodicdues and the initiation fees uniformly required as a condition of acquiringor retaining membership .. .I find that Berry, acting as president of Respondent, led the union members offtheAlsteadin an attempt to force Smith to fire Hill and Downing.His quit was thesignal to Ortutay to quit and tell others.Proof of this conclusion is the conduct of themembers.Ortutay, Eddie Nelson and Lewis, Senior, and Lewis, Junior,all unionmembers, had no compunction in working with nonunion members Hill, Downing,Rohm, and Hollywood when they first appeared for work. It was not until afterOrtutav had instructed them in what to do and had gone up on deck and met Berry andheard Berry say he was quitting that Ortutay "decided" not to work with Hill andDowning.At that time he also told Eddie Nelson not to work with them.At no timedid any officers or members of Respondent refuse to work with Rohm and Hollywood,and credited testimony is that union members worked with nonunion members untilHill and Downing were hired. Lewis, Senior, testified he was all set to work withHill and Downing until Berry refused to do so.There is also direct proof.Respondent's delegate,White, President Berry, and Secretary Diamond had toldSmith that anybody could work there other than Hill and Downing, and White hadtold him that "he was going to take" his union men off the job. if Hill and Downingwere there.Also Berry himself told Smith on the morning of April 8 that if he,Smith, did not fire Hill and Downing, they were pulling all the other men off the joband would stop the 56th Street job also.The actions of union official Berry andunion members Ortutay, Nelson, and the Lewises is consistent with this threat and giveitmeaning and substance. Berry's action in refusing to work with Hill and Downingtriggered the work stoppage by members of Respondent on April 8.As Berry waspresident of Respondent, his actions bind the Respondent.756-236-65-vol. 147-8 98DECISIONSOF NATIONALLABOR RELATIONS BOARDC. The "Shadwell," April 18 to May 29,1963Both Hill and Downing were out of work from April 8 until April 18, 1963, al-though they "shaped up" at, Local 32 in New. Jersey and applied for employment.On April 17, Hill received a telephone call from one of the National LaborRelations Board investigators who told him that Respondent's counsel, Mischo,had told the Board that Respondent had no objection to Hill and Downing work-ing.Hill called Mischo who told him to tell Smith that he "could go back to workand nobody was supposed to bother" him.Hill relayed this message to Smithand wanted to work on the 56th Street job but instead both he and Downing weresent to and worked on theShadwell.They worked there from April 18 until com-pletion of the job on May 29.During this interval they both asked ,many timesforwork on the 56th Street job because of the opportunity to make overtimepay there, whereas they received little overtime on theShadwell.13Smith crediblytestified that, "Frank White didn't want any part'of them on that ship [56th Streetjob], and I know that I would have had a slowdown, or maybe they would allquit, so why put your foot in the fire?"He told Hill and Downing why- he couldnot hire them on at the 56th Street job. The reason: It would "cause a unionrumpus."White told Smith not to bring them to the 56th Street job.Even during the time Hill and Downing worked on theShadwell,Smith was notfree of pressure by the Respondent.White had told Smith that Hill and Downingcould work so long as Smith had nothing but nonunion men on theShadwell.Then on April 25, White sent Berry to be the snapper on theShadwellbecausethere were some union helpers working there.Hill had been the snapper sinceApril 18, but he gave the necessary specifications to Berry when requested bySmith to do so.But Hill and Downing worked without Berry's snapper supervision.Finally Berry left and Hill snapped the whole job.Even then the union helpersrefused to carry material to him but would carry material to Downing _ and theyrefused to submit to Hill's snapper authority.I find the above pressure by Respondent to be an attempt to cause the dischargeof Hill and Downing because they were not members of the Union and their mem-bership was denied for reasons other than the nonpayment of dues.Likewise Ifind this pressure by Respondent to have been the cause why Smith never gave Hilland Downing a job on the 56th Street job where they would have been able toearnmore money by virtue of overtime and Saturday and Sunday work. Thisviolates Section 8(b) (2) and (1) (A) of the Act.D. The Trust IndentureBy virtue of the Trust Indenture agreement between Respondent and, among others,J.Q. H. Insulating Company and J.Q. H. Smith,the named employers were to pro-vide certain group life,accidental death and dismemberment,accident and health,and hospital and surgical benefits in the form of insurance"for such employees ofthe Employersas is determined by membership in good standing in [Respond-ent],.and who have worked 500 hours or more during the previous six monthsand shall thereby be eligible for insurance on the effective dateof the policy." [Em-phasis supplied.]Futureemployeeswere eligible to these benefits if they metthese two conditions:(1)membership in Respondent,and (2)workeda minimumof 500 hours during the previous 6 months.Hill and Downing had qualified and were covered under theTrustIndentureuntiltheylost their union membership,at which timethey werenotifiedby the insur-ance carrier that they were no longer covered.14Additionallyboth Hill and Down-ing credibly testifiedthat theyhad worked the necessary 500 hours in 1962-toqualifyunder the Trust for 1963.It is well establishedthat a labororganization violates Section 8(b) (1) (A) and(2) of the Act bymaintaining and enforcing a contract which unlawfully dis-criminates against employees who were not union members with respect to the paymentof welfare fund benefits.(SeeCary Heating Corporation,et al.,117 NLRB 1417,1418.)Inherent in such discriminatory provisions is the tendency to encourage's Smith testified that work at the 56th Street job "as a rule" was a "10- to 12-hour day,Saturday and Sunday, but not always."On theShadwell.it wasa normal 8-hourday ". . . toward the last they put a Saturday and maybe a Sunday in, but very littleovertime.".14 The General Counsel introduced into evidence General Counsel's Exhibit No. 12 whichwas the insurance contract for "members" of Respondent.Termination of membershipwas provided as one ground for the automatic termination of insurance coverage.Like-wise a failure to complete 500 hours of active service within a calendar year wouldterminate the policy on the last day of the calendar year. LOCAL 1474-1, PIPE COVERERS; ETC.99membership in a union in violation of the Act. (SeeCounty Electric Co,., Inc.,et al.,116 NLRB 1080.) Similarly the Act is violated in Section 8(b)(1)(A) and(2) if the discrimination between union and nonunion members is with respect toinsurance benefits.Discrimination that encourages membership in a labor organization is outlawedby Section 8(a) (3) of the Act, and any labor organization that causes or attemptsto cause an employer to discriminate against an employee in violation of Section8(a)(3) of the Act, violates Section 8(b)(2) of the Act.Likewise a benefit, suchas insurance, held out by a labor organization for members as against nonmem-bers of the organization restrains and coerces employees in the exercise of the rightsguaranteed them in Section 7 of the Act because the proffered benefit blinds the freejudgment of the employee so necessary in exercising his rights.lsE. The agreementThe General Counsel alleges in the consolidated complaint, referred to above,that ,the collective-bargaining agreement between Respondent and the parties tothe contract contains provisions which require the payment ofassessmentsas acondition of employment which provisions do not comply with the requirements ofSection 8 (a) (3) of the Act.As proof of this allegation, the General Counsel introduced into evidence thecollective-bargaining agreement and the constitution and bylaws of Respondent.Article II of the Agreement provides,inter ilia:ARTICLE IISECTION 1. As of the effective date of this Agreement, the Company shallrequire as a condition of employment that all employees within the bargain.ing unit shall be and shall remain members of the Union in good standing andthat all persons hired thereafter shall as a condition of their employment, withinthirty (30) days after said hiring, become and remain, members of the Unionin good standing... .SEC. 2. The Union agrees that it will not request the Company to terminatethe employment of any person under Section 1, hereof, for any reason otherthan his failure to tender his regular dues,assessmentsand initiation fees uni-formly required as a condition of the Union membership or expulsion fromthe Union. [Emphasis supplied.]Section 8(a) (3) of the Act permits an employer to discharge an employee undera valid union-security contract if he is not a member of the union and if membershipin the union was denied or terminated for his failure to tender the periodic dues andthe initiation fees uniformly required as a condition of acquiring or retainingmembership.But a discharge for loss of membership for other reasons is forbidden,and Section 8(a) (3) of the Act is violated when such discharges are made.This iswell-established law, the citation of authorities for which is unnecessary. Should aunion request such a discharge, this request would be an attempt to cause an unlaw-ful discharge under Section 8(a)(3) in violation of Section 8(b)(2) and the requestwould restrain and coerce employees in violation of Section 8(b)(1) (A) of theAct.Hence when the very contract on its face provides that employees must be andremain members of the union in good standing and then provides for the possibilitythe union can request the employer to discharge an employee for failure to payassessments,the contract is against the public policy and is illegal on its face.Additionally, the contract in the instant case provided that the Union could requestan employee's discharge if he had been expelled from the Union with no strings at-tached as to'the reason for the expulsion.This, too, is too broad and is againstthe public policy.The Union's constitution and bylaws provides many ways inwhich a member can lose his membership and a request for discharge based on anyof these, except the failure to tender periodic dues would violate Section S(b) (2)and 8(b) (1) (A) and the clause itself would violate Section 8 (b) (1) (A) .1135 See the analysis of how employers violate Section 8(a) (3) of the Act in disparatetreatment of employees based on union membership inNortheast Coastal, Inc.,124 NLRB441 at 449,et seq.16 Article XIII of Respondent's constitution and bylaws, in evidence, provides, in part:SECTION 1. Any member who was dropped from the Union for non-payment of dues,assessments, or any reason . . .Thus it is clear that loss of membership can come from failure to payassessmentsandfor other reasons and loss of membership for these reasons does not protect the unionfrom violating the Act if requests for discharge were permitted based thereon. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE REMEDYUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I shall recommend that Respondent cease and desistfrom the unfair labor practices found, and from any other invasions of employeerights under the Act, and cease and desist from carrying out the provisions of thecertain terms in the collective-bargaining agreement and in the trust agreement whichhave been found violative of the Act.The breadth of the order seems appropriate asdiscrimination as to job tenure goes to the heart of the Act and hence suggests apredisposition to invade the rights of employees in other respects.N.L.R.B. v.Entwistle Mfg. Co.,120 F. 2d 532, 536 (C.A. 4). Affirmatively, I shall recommendthat Respondent makes whole employees John Hill and John Downing for loss ofearnings between April 8, 1963, until April 18, 1963, and makes employees Hill andDowning whole for the difference between what they would have earned had theybeen employed on the 56th Street job and what they earned while employed on theShadwellfrom April 18 to May 29, and make them whole for loss of earnings there-after they may have had by not working at the 56th Street job. In addition I willrecommend that Respondent notify Employer and all other signatories to thecollective-bargaining agreement involved that it has no objection to their hiring em-ployees Hill and Downing in the future.All of the make-whole remedy will be inaccordance with the formula set forth in F.W. Woolworth Co.,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716, in which 6 percent interest is calledfor.I shall also recommend the posting of an appropriate notice.CONCLUSIONS OF LAW1.Employer is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2.Respondent is a labor organization within the meaning of Section 2(5) of theAct.3.Respondent engaged in an unfair labor practice affecting commerce within themeaning of Section 8(b)(1)(A) and (2) and Section 2(6) and (7) of the Act bythe following:(a) By attempting to cause and causing the discharge of John Hill and JohnDowning on April 18, 1963, for the reason they were nonmembers of Respondent andtheir loss of membership was due to something other than their failure to tender theirperiodic dues.(b) By attempting to cause and causing the Employer not to hire John Hill andJohn Downing on April 18, 1963, and thereafter, for work at Employer's job on56th Street for the same reason as in paragraph (a) above.(c) By entering into and maintaining in force a collective-bargaining agreementwith Employer which (1) required the payment of assessments to maintain member-ship in good standing; (2) permitted Respondent to -attempt to cause and cause thedischarge of employees who lost their membership in good standing for reasonsother than failure to tender their periodic dues.(d) By entering into and maintaining a trust agreement providing for benefitsto be paid solely to union members.[Recommended Order omitted from publication.]BondedArmored Carrier, Inc.andTruck Drivers and HelpersLocal Union No. 355, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.CaseNo. 5-CA-93485.May 05, 1964DECISION AND ORDEROn January 10, 1964, Trial Examiner Arthur E. Reyman issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had not engaged in the unfair labor practices alleged in the com-147 NLRB No. 14.